11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Lance Brantly Hines,                        * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 20878B.

Vs. No. 11-18-00323-CR                      * September 12, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the $1,000 fine. We affirm the
judgment as modified.